

Exhibit 10.31.1


cag10q2ex10311image1.gif [cag10q2ex10311image1.gif]


222 W. MERCHANDISE MART PLAZA
SUITE 1300 CHICAGO, IL 60654





October 6, 2017


VIA ELECTRONIC MAIL


Lamb Weston Holdings, Inc.
599 S. Rivershore Lane
Eagle, Idaho 83616
Attention: Eryk Spytek
Email:




Re:    TSA Extension


Dear Mr. Spytek:


Reference is hereby made to that certain Transition Services Agreement, dated
November 9, 2016 (the "Agreement"), by and between Conagra Foods, Inc., a
Delaware corporation ("Conagra"), and Lamb Weston Holding, Inc., a Delaware
corporation ("Lamb Weston"). Capitalized terms used but not defined in this
letter are used as defined in the Agreement.


Per our recent discussions, Lamb Weston and Conagra would like to extend the
term of certain Services as described on Exhibit A (Lamb Weston TSA Extension
Amendment 1) hereto, including with respect to the Fees to be paid to Conagra by
Lamb Weston for such Services and the extension of the term related thereto (the
"Extended Services").


If you agree with the extension of the Extended Services as set forth on Exhibit
A, please counter­ sign this letter and return it to via email to
                             before October 20, 2017. By counter-signing and
returning this letter by such date, Lamb Weston and Conagra agree that: (a) the
term of the Extended Services shall be extended as set forth on Exhibit A and
(b) Lamb Weston shall pay to Conagra, in accordance with the terms and
conditions of the Agreement, including Article IV (FEES; PAYMENT) thereof, the
Fees set forth on Exhibit A for the Extended Services. The parties acknowledge
and agree that (1) with respect to the Extended Services, the Agreement will
remain in full force and effect in all respects; (2) with respect to the
Extended Services, the Agreement shall be terminated as of April 30, 2018,
provided that the Extended Services shall also be considered Eligible Services
that may be terminated prior to the expiration of their respective extended
Service Term(s) in accordance with Section 6.2(a) and 6.2(b) of the Agreement;
and (3) for all other purposes and in all other respects, the Agreement shall be
terminated on November 9, 2017. Notwithstanding the above, the parties
acknowledge duties and rights that survive termination of the agreement
including access to information that may be required for audit purposes. The
parties further agree, should services be required after April 30, 2018, to
negotiate in good faith a new arms-length service agreement at fair market
value, such agreement not to be unreasonably withheld.


If have any questions regarding this letter, Exhibit A, or the Agreement, please
feel free to contact Jim Blakemore at .


[ Signature page follows]






--------------------------------------------------------------------------------







Sincerely,


CONAGRA FOODS, INC.




By: /s/ Jim Blakemore            
Name: Jim Blakemore
Title: VP, Strategy & Corporate Development






ACCEPTED AND AGREED BY:




LAMB WESTON HOLDINGS, INC.




By: /s/ Eryk Spytek             
Name: Eryk Spytek
Title: Senior Vice President, General Counsel
and Corporate Secretary


Date: October 9, 2017




cc: Via email:
Bernadette Madarieta
Don Barber
John MacArthur








--------------------------------------------------------------------------------





Exhibit A


cag10q2ex10311image2.gif [cag10q2ex10311image2.gif]




